Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 01, 2016

The Court of Appeals hereby passes the following order:

A16I0141. SAMUEL ALTON BREWTON, III v. JAMES THOMAS
     MCKINLEY.

      On January 14, 2106, the trial court denied defendant Samuel A. Brewton, III’s
motion for summary judgment. The trial court signed a certificate of immediate
review on January 14, 2015, and Brewton filed this application for interlocutory
appeal on February 13, 2016. We lack jurisdiction.
      Under OCGA § 5-6-34 (b), an application for interlocutory appeal must be filed
within 10 days of obtaining a timely certificate of immediate review. Here, Brewton
filed this interlocutory application 30 days after entry of the certificate. The
application is thus untimely and is hereby DISMISSED. See Scruggs v. Georgia
Dept. of Human Resources, 261 Ga. 587, 589 (1) (408 SE2d 103) (1991) (“a party
seeking appellate review from an interlocutory order must follow the interlocutory-
application subsection, § OCGA § 5-6-34 (b), seek a certificate of immediate review
from the trial court, and comply with the time limitations therein.”).

                                       Court of Appeals of the State of Georgia
                                                                            03/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.